DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 8 are grammatically incomprehensible.
In Claim 5, the recitation “and/or” renders the hook-like burr optional.  Therefore, the recitation in the final line of the claim of “the hook-like burr” lacks antecedent basis.  This problem translates to Claim 7, which depends from Claim 5.
In Claim 8, “the inclined introduction member”, “the projection”, and “the hook-like burr” lack antecedent basis.
In Claim 11, “the chamfered first [groove base]” and “the chamfered second [groove base]” and “the hook-like burr” lack antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 11, 12, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 1473169 to Gromelle (“Gromelle”).
-From Claim 1: Gromelle discloses (at Fig. 7) a plug-in connection arrangement for a component, the plug-in connection arrangement comprising: 
a first portion 56 having a first groove contour in a first annular groove 58 arranged in the first portion; and
a second portion 51 having a second groove contour in a second annular groove 57 arranged in the second portion;
wherein, via a resilient connection arrangement element (annular rings) arranged between the first portion and the second portion in the second annular groove, the first portion and the second portion can have a retention position (right ring between 53 and 58) relative to each other in a first position and which can be moved in an axial direction into a second position (right ring in 58) which is provided for operation, and
wherein the second position is a sealing engagement position.
-From Claim 2: Gromelle discloses wherein the resilient connection arrangement element is constructed in the form of a sealing and retention element and/or as an O-ring. 
-From Claim 3: Gromelle discloses wherein the first portion and the second portion are each constructed in a cylindrical manner and/or have a cylindrical edge. 
-From Claim 5: Gromelle discloses wherein the first portion 56 has at a first edge a projection (leading edge of 53) having an inclined introduction member [and/or a hook-like burr, wherein the first annular groove is constructed in such a manner that it is separated from the projection by the hook-like burr]. 
-From Claim 6: Gromelle discloses wherein the first portion 56 on the first annular groove 58 has the first groove contour having a chamfered first groove base (leading edge of 58) [and/or the second portion on the second annular groove has the second groove contour having a chamfered second groove base]. 
-From Claim 7: Gromelle discloses wherein in the first position the first portion 56 is subjected to at least one retention force as a result of a resilient deformation of the resilient connection arrangement element [between the hook-like burr and/or the inclined introduction member, on the one hand, and the chamfered second groove base of the second portion, on the other hand.  (The resilience of the annular seal, when in the first position between the grooves, would provide both radial and axial forces between the first and second portions) 
-From Claim 9: Gromelle discloses wherein the first portion 56 has a projection and a chamfered first groove base (bevel on left side of 58) which extends in a sloping manner toward the projection [and/or the second portion has an abutment which limits an axial movement of the first portion relative to the second portion of the plug-in connection arrangement in an axial direction].
-From Claim 11: Gromelle discloses, at Figure 8, wherein the projection (leading edge of 53) has an axial length such that in the second position the first portion 56 is subjected, as a result of a resilient deformation of the resilient connection arrangement element between the chamfered first and the 
-From Claim 12: Gromelle discloses wherein, in a third position provided before factory-side assembly, the first and second portions 56, 51 have a preliminary retention position relative to each other in which the first portion is subjected in particular to a retention force as a result of a resilient deformation of the resilient connection arrangement element [between the first inclined introduction member () and the chamfered second groove base [in particular the deformation is free from an action of the hook-like burr].
-From Claim 14: Gromelle discloses wherein the component may be used to transport a gas in the sealing engagement position which is present as a result of the second position. 
-From Claim 16: Gromelle discloses a method for preparing at a factory side, a plug-in connection arrangement as claimed in claim 1, having the method comprising:
positive-locking positioning of a receiving member of a first portion on the carrier of a second portion in a first position of a retention position, which receiving member is constructed so as to have a first annular groove, or positive-locking positioning of a carrier of the second portion in a receiving member of the first portion in the first position of a retention position, which carrier is constructed so as to have a second annular groove,
axially moving the first portion and the second portion relative to each other in an axial direction in order to move the plug-in connection arrangement into the second position of a sealing engagement position, and


Claim(s) 4, 8, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2006/0127200 to Heiss (“Heiss”)..
-From Claim 4: as claim 4 is best understood, Examiner believes Heiss discloses a plug-in connection arrangement for a component, the plug-in connection arrangement comprising: 
a first portion 1 having a first groove contour in a first annular groove 5 arranged in the first portion; and
a second portion 7 having a second groove contour in a second annular groove 11 arranged in the second portion;
wherein, via a resilient connection arrangement element 12 arranged between the first portion and the second portion in the second annular groove, the first portion and the second portion can have a retention position relative to each other in a first position (Fig. 2) and which can be moved in an axial direction into a second position (Fig. 3) which is provided for operation, and
wherein the second position is a sealing engagement position.
wherein (as seen in Fig. 6) a volume of the resilient connection arrangement element 12 which is deformed in the first position projects more substantially beyond a groove volume of a recess which is formed by the second annular groove 11 and which is delimited by the second groove contour than a volume of the resilient connection arrangement element 12 which is deformed in the second position, such that a cross-section of the resilient connection arrangement element 12 in the second position is more elliptical than in the first position. 
-From Claim 8: as claim 8 is best understood, Examiner believes Heiss discloses a plug-in connection arrangement for a component, the plug-in connection arrangement comprising: 
a first portion 1 having a first groove contour in a first annular groove 5 arranged in the first portion; and
a second portion 7 having a second groove contour in a second annular groove 11 arranged in the second portion;
wherein, via a resilient connection arrangement element 12 arranged between the first portion and the second portion in the second annular groove, the first portion and the second portion can have a retention position relative to each other in a first position and which can be moved in an axial direction into a second position which is provided for operation, and
wherein the second position is a sealing engagement position.
wherein the resilient connection arrangement element 12 has a cross-sectional region (as seen in Fig. 6) which is produced in the first position by the resilient deformation in a radial direction which is transverse relative to the axial direction and a smaller extent of which is limited by the inclined introduction member of the projection and a larger extent of which projects into the first annular groove [behind the hook-like burr].
-From Claim 13: as claim 13 is best understood, Examiner believes Heiss discloses a plug-in connection arrangement for a component, the plug-in connection arrangement comprising: 
a first portion 1 having a first groove contour in a first annular groove 5 arranged in the first portion; and
a second portion 7 having a second groove contour in a second annular groove 11 arranged in the second portion;

wherein the second position is a sealing engagement position.
wherein the first portion 1 is a portion of a cover which closes the second portion in an air-tight manner in the sealing engagement position which is present as a result of the second position.

Allowable Subject Matter
Claims 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        9/29/2021